COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              '

                                              '            No. 08-14-00185-CR
 IN RE: ROSALIO B. GAMON,
                                              '       AN ORIGINAL PROCEEDING
                              Relator.
                                              '              IN MANDAMUS
                                              '


                                         JUDGMENT

         The court has considered this cause on the Relator=s petition for writ of mandamus

against the Honorable Julie Gonzalez, Judge of the County Court at Law No. 2 of El Paso

County, Texas, and concludes that Relator=s petition for writ of mandamus should be denied.

We therefore deny the petition for writ of mandamus, in accordance with the opinion of this

court.

         IT IS SO ORDERED THIS 30TH DAY OF JULY, 2014.



                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Rodriguez, JJ.